UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1322


GUY FERRANTE; DEBORAH FERRANTE,

                     Plaintiffs - Appellants,

              v.

WESTIN ST. JOHN HOTEL CO.; VISTANA SIGNATURE EXPERIENCES,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. James C. Dever III, District Judge. (4:18-cv-00108-D)


Submitted: January 31, 2022                                       Decided: February 9, 2022


Before GREGORY, Chief Judge, WILKINSON, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Guy Ferrante, Deborah Ferrante, Appellants Pro Se. Matthew Christopher Burke,
Christopher Andrew Page, YOUNG MOORE & HENDERSON, PA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Guy and Deborah Ferrante appeal the district court’s orders denying their motion

for default judgment and final judgment and granting Westin St. John Hotel Co.’s and

Vistana Signature Experiences’ motions for summary judgment on the Ferrantes’ claims

related to the foreclosure of their time share interests at the Westin St. John Resort. We

have reviewed the record and find no reversible error. Accordingly, we affirm both orders

for the reasons stated by the district court. See Ferrante v. Westin St. John Hotel Co., No.

4:18-cv-00108-D (E.D.N.C. Oct. 30, 2018 & Jan. 29, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2